Title: To Alexander Hamilton from Tench Coxe, 19 November 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, November 19, 1792. “I have the honor to inclose to you a statement of the substance of the two Acts of the President of the United States of the 4th. of August and 29th of October last relative to the compensations and expences in the Business of the Revenue, together with the estimates E and A refered to therein. Also a draught of a communication from the President to the Legislature, applicable to the present occasion, and similar to that of the last year.”
